Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered February 8, 1995, convicting defendant, upon his plea of guilty, of two counts of murder in the second degree, and sentencing him to concurrent terms of 22 years to life, unanimously affirmed.
Inasmuch as defendant must demonstrate "the absence of strategic or other legitimate reasons for trial counsel’s failure” to make a particular pretrial motion (People v Mitchell, 204 AD2d 120), and inasmuch as "[m]any reasons can account for a lawyer’s failure to so move” (People v Rivera, 71 NY2d 705, 709), we cannot conclude upon the present record, "without the benefit of knowing, as might have been developed had an appropriate after-judgment motion been made, what was in defense counsel’s mind”, that counsel was ineffective (People v Jones, 55 NY2d 771). Concur—Sullivan, J. P., Rosenberger, Rubin, Kupferman and Williams, JJ.